BLACK, Judge.
In this appeal from a final judgment of foreclosure, Federal National Mortgage Association appropriately concedes that it failed to establish standing at the time the original plaintiff, JP Morgan Chase Bank, N.A., filed the complaint. As a result, we reverse and remand for dismissal of the foreclosure action. See Segall v. Wachovia Bank, N.A., 192 So.3d 1241, 1245-46 (Fla. 4th DCA 2016); Fiorito v. JP Morgan Chase Bank, Nat’l Ass’n, 174 So.3d 519, 521-22 (Fla. 4th DCA 2015).
Reversed and remanded.
KELLY and BADALAMENTI, JJ., Concur.